


110 HR 3406 IH: Success in the Middle Act of

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3406
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Grijalva (for
			 himself, Mrs. Napolitano,
			 Mr. Hare, Mr. Hinojosa, Mr.
			 Gene Green of Texas, Mr.
			 Yarmuth, Mr. Scott of
			 Virginia, Mr. Thompson of
			 Mississippi, Mr. Filner,
			 Ms. Solis,
			 Mr. Holt, and
			 Mrs. McCarthy of New York) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide grants to States to ensure that all students
		  exit the middle grades prepared for success in a high school with an
		  academically rigorous curriculum that prepares students for postsecondary
		  education and the workplace.
	
	
		1.Short titleThis Act may be cited as the
			 Success in the Middle Act of
			 2007.
		2.Findings
			(1)Students in grades 5 through 8 represent 58
			 percent (approximately 15 million) of the Nation’s annual test-takers under the
			 amendments made by the No Child Left Behind Act of 2001.
			(2)According to the 2005 National Assessment
			 on Educational Progress (NAEP), fewer than one-third of the students in 8th
			 grade can read and write with proficiency; in mathematics, only 30 percent of
			 students in 8th grade perform at the proficient level, and nearly one-third
			 score below the basic level.
			(3)According to the
			 2005 NAEP, only 6 percent of students with disabilities in 8th grade scored at
			 or above proficiency in reading as compared with 31 percent for non-disabled
			 students.
			(4)Results from ACT's
			 EXPLORE assessment reflect that only 11 percent of 8th grade students are on
			 track to succeed in first-year college English, algebra, biology and social
			 science courses.
			(5)96 percent of 8th
			 grade English language learners scored below the proficient level of the
			 reading portion of the 2005 NAEP.
			(6)Sixth-grade
			 students who do not attend school regularly, who receive poor behavior marks,
			 or who fail mathematics or English have no more than a 10 percent chance of
			 graduating high school on time and a 20 percent chance of graduating one year
			 late.
			(7)If funds provided
			 under title I of the Elementary and Secondary Education Act of 1965 were
			 distributed on the basis of student populations, middle schools (representing
			 23 percent of the Nation’s student population) would receive approximately
			 $2.92 billion of the current title I allocation. Yet, of the $12.7 billion
			 appropriated in FY 2005 for title I, only $1.27 billion (10 percent) is
			 allocated to middle schools by the States.
			(8)Middle school
			 students are optimistic about their future with 93 percent believing that there
			 is no chance that they will drop out of high school and 92 percent say that it
			 is likely that they will attend college. Yet about one-third of students who
			 enter high school do not graduate with their peers, and another third graduate
			 but do not have the knowledge and skills to succeed in college.
			(9)68
			 percent of middle school students indicate that they have little or no
			 information about how to choose high school classes that will prepare them for
			 college.
			(10)Research reflects
			 that the middle school period is an important time for early postsecondary
			 planning.
			(11)Research also
			 associates the middle school years with declines in motivation,
			 self-perception, and academic achievement.
			(12)Transitions from
			 elementary to middle school and middle school to high school are often
			 complicated by poor vertical curriculum alignment, inadequate counseling
			 services to help students make decisions about course work and co-curricular
			 activities, and unsatisfactory sharing of student performance data between
			 schools.
			(13)To stem a dropout
			 rate twice that of students without disabilities, students with disabilities in
			 the critical middle grades must receive appropriate academic accommodations and
			 access to assistive technology, high risk behaviors such as absenteeism and
			 course failure must be monitored, and problem-solving skills with broad
			 application must be taught.
			IMiddle school
			 improvement
			101.Formula grants
			 to state educational agencies for middle school improvement
				(a)In
			 generalFrom amounts appropriated under section 106, the
			 Secretary shall make grants under this title to each State educational agency
			 for which the Secretary has approved an application under subsection (f). The
			 amount of grant to each such State educational agency for each fiscal year
			 shall equal the allotment for such agency determined under subsection (c) for
			 such year.
				(b)ReservationsFrom
			 the total amount made available to carry out this title for a fiscal year, the
			 Secretary—
					(1)shall reserve 1 percent to evaluate the
			 effectiveness of this title in achieving its purposes, including hiring an
			 outside evaluator and ensuring that results are peer-reviewed and widely
			 disseminated; and
					(2)shall reserve 5 percent for technical
			 assistance and dissemination of best practice in middle grades education to
			 States and local educational agencies.
					(c)Amount of state
			 allotments
					(1)In
			 generalOf the total amount available for allotments to carry out
			 this title for a fiscal year, the Secretary shall allot such amount among the
			 States in proportion to the number of children, aged 5 to 17, who reside within
			 each State and are from families with incomes below the poverty line for the
			 most recent fiscal year for which satisfactory data are available (determined
			 in accordance with paragraphs (2) and (3) of section 1124(a) of the Elementary
			 and Secondary Education Act of 1965).
					(2)Minimum
			 allotmentsNo State educational agency shall receive an allotment
			 under this subsection that is less than $20,000,000.
					(d)Matching
			 requirement
					(1)In
			 generalTo be eligible to
			 receive a grant under this section, a State educational agency shall provide
			 non-Federal matching funds equal to not less than 25 percent of the amount of
			 the grant.
					(2)In-kind
			 contributionsIn-kind contributions may be used to meet the
			 requirement of paragraph (1) but only to the extent of 10 percent of the amount
			 of the grant.
					(e)Reallotment
					(1)Failure to
			 apply; application not approvedIf any State does not apply for an
			 allotment under this title for a fiscal year or if the State educational
			 agency's application is not approved, the Secretary shall reallot the amount of
			 the State's allotment to the remaining States in accordance with this
			 section.
					(2)Unused
			 fundsThe Secretary may
			 reallot any amount of an allotment to a State if the Secretary determines that
			 the State will be unable to use such amount within 2 years of such allotment.
			 Such reallotments shall be made on the same basis as allotments are made under
			 subsection (c).
					(f)ApplicationIn
			 order to receive a grant under this title, a State educational agency shall
			 submit an application to the Secretary (at such time and in such form as the
			 Secretary may require) which includes—
					(1)the State middle
			 school improvement plan described in section 102(a)(2), and
					(2)such other
			 information as the Secretary may reasonably require.
					102.State plan;
			 authorized activities
				(a)Mandatory
			 activities
					(1)In
			 generalGrants awarded under this title to a State educational
			 agency shall be used—
						(A)to carry out the
			 middle school improvement plan described in paragraph (3) of such agency,
			 and
						(B)to make subgrants
			 to local educational agencies under section 103.
						(2)Funds for
			 subgrantsAt least 80 percent
			 of the grant funds awarded under this title to a State educational agency shall
			 be used to make subgrants to local educational agencies under section
			 103.
					(3)Middle school
			 improvement planThe middle
			 school improvement plan of a State educational agency shall be a statewide plan
			 to improve student achievement that describes what students are required to
			 know and do to successfully complete the middle grades and make the transition
			 to succeed in an academically rigorous high school that prepares students for
			 postsecondary education and the workplace. The plan shall also describe how the
			 State educational agency will do the following:
						(A)Ensure that the
			 curricula and assessments for middle grades education are aligned with high
			 school curricula and assessments and prepare students to take challenging high
			 school courses and successfully engage in postsecondary education.
						(B)Provide
			 professional development to school leaders, teachers and other school personnel
			 in addressing the needs of diverse learners, including students with
			 disabilities and English language learners, and in using challenging and
			 relevant research-based best practices and curriculum, and using data to inform
			 instruction.
						(C)Identify and
			 disseminate information on effective schools and instructional strategies for
			 middle grade learners based on high-quality research.
						(D)Include specific
			 provisions for students most at-risk of failure, including English language
			 learners and students with disabilities.
						(E)Develop and
			 implement early warning data systems (as defined in section 103(i)) to alert
			 schools when students begin to exhibit outcomes which indicate the student is
			 at increased risk for low achievement or falling off the path to high school
			 graduation and develop and implement a system of evidence based interventions
			 that schools can use to effectively intervene.
						(b)Permissible
			 activities
					(1)In
			 generalGrants awarded under
			 this title to a State educational agency may be used to make competitive grants
			 to eligible entities to carry out the following activities:
						(A)Develop and encourage collaborations among
			 researchers at institutions of higher education, State educational agencies,
			 educational service agencies (as defined in section 9101(17) of the Elementary
			 and Secondary Education Act of 1965), local educational agencies, and nonprofit
			 organizations to expand the use of effective practices in the middle grades and
			 to improve middle grade education.
						(B)Support local
			 educational agencies in implementing proven middle grade practices, models and
			 programs that are evidence-based and demonstrate improved student
			 achievement.
						(C)Create and sustain
			 networks to disseminate high-quality research that relates to middle grade
			 education best practices.
						(2)Eligible
			 entityFor purposes of
			 paragraph (1), the term eligible entity means any partnership that
			 includes at least 1 local educational agency. Such a partnership may include an
			 institution of higher education, an education service agency, and any
			 non-profit organization with demonstrated expertise in high quality middle
			 level interventions.
					103.Competitive
			 subgrants to local educational agencies to improve low-performing middle
			 grades
				(a)In
			 generalA State educational agency receiving a grant under this
			 title shall make competitive subgrants to eligible local educational
			 agencies.
				(b)PrioritiesIn
			 making subgrants under this section, a State educational agency shall give
			 priority to eligible local educational agencies based on—
					(1)their respective
			 populations of children described in section 101(c), and
					(2)their respective
			 populations of children attending eligible schools.
					(c)Matching
			 requirement
					(1)In
			 generalTo be eligible to
			 receive a subgrant under this section, an eligible local educational agency
			 shall provide non-Federal matching funds equal to not less than 15 percent of
			 the amount of the subgrant.
					(2)In-kind
			 contributionsIn-kind contributions may be used to meet the
			 requirement of paragraph (1) but only to the extent of 10 percent of the amount
			 of the subgrant.
					(d)ApplicationIn
			 order to receive a subgrant under this section, an eligible local educational
			 agency shall submit an application to the State educational agency (at such
			 time and in such form as the State educational agency may require) which
			 includes—
					(1)the comprehensive
			 schoolwide improvement plan described in subsection (e) for each eligible
			 school, and
					(2)such other
			 information as such agency may reasonably require.
					(e)Comprehensive
			 schoolwide improvement planThe comprehensive local middle school
			 improvement plan of an eligible local educational agency shall include the
			 information described in subsection (b) and describe how the agency
			 will—
					(1)identify eligible
			 schools;
					(2)ensure that funds
			 go to the highest priority eligible schools first;
					(3)use funds to improve the achievement of all
			 students, including English language learners and students with disabilities,
			 in eligible schools and middle grades;
					(4)implement an early warning data system and
			 appropriate interventions;
					(5)increase academic rigor and foster student
			 engagement to ensure students are entering high school prepared for success in
			 the workplace and in a rigorous college-ready curriculum, including a
			 description of how such readiness will be measured; and
					(6)implement a systemic transition plan for
			 all students and encourage collaboration between elementary, middle, and high
			 schools.
					(f)Mandatory uses of
			 fundsSubgrants awarded under
			 this section shall be used by eligible local educational agencies to develop
			 and implement comprehensive, schoolwide improvement plan in eligible schools
			 that include the following:
					(1)Align curricula
			 between elementary grades, middle grades, and high schools and across all grade
			 levels within those schools.
					(2)Implement evidence-based instructional
			 strategies and learning environments that meet the needs of all students and
			 ensure that school leaders and teachers receive professional development on
			 using these strategies.
					(3)Develop and use an
			 effective formative assessment to inform instruction.
					(4)Implement
			 organizational practices and school schedules which allow for collaborative
			 leadership, effective teacher teaming, and parent and community
			 involvement.
					(5)Create a more personalized and engaging
			 learning environment for middle grade students by developing a personal
			 academic plan for each student and assigning at least one adult to help monitor
			 student progress.
					(6)Provide all
			 students with information and assistance about the requirements for high school
			 graduation, college admission, and career success.
					(7)Utilize data from
			 an early warning data system and guidance resources to identify struggling
			 students and assist them as they transition from elementary grade to middle
			 grades and from middle grades to high school.
					(8)Implement academic
			 supports and effective and coordinated extra help programs to ensure that
			 students have a strong foundation in reading, writing, mathematics, and science
			 skills.
					(9)Implement
			 evidence-based school-wide programs and targeted supports to promote positive
			 academic outcomes, such as increased attendance rates and the promotion of
			 physical, personal, and social development.
					(g)Permissible uses
			 of fundsSubgrants awarded
			 under this section may be used by eligible local educational agencies for the
			 following:
					(1)Implement extended
			 learning opportunities in core academic areas including more instructional time
			 in literacy, mathematics, science, history, and civics in addition to
			 opportunities for language instruction and understanding other cultures and the
			 arts.
					(2)Provide
			 professional development activities to enable teachers and other school staff
			 to appropriately monitor academic and behavioral progress, modify curricula,
			 and implement accommodations and assistive technology services for students
			 with disabilities, consistent with individualized education programs under
			 section 614(d) of the Individuals with Disabilities Education Act.
					(3)Employ and use
			 instructional coaches, including literacy, mathematics, and English language
			 learner coaches.
					(4)Ensure that school
			 leaders, teachers, pupil service personnel, and other school staff understand
			 the developmental stages of adolescents in the middle grades and how to deal
			 with those stages appropriately in an educational setting.
					(5)Provide
			 professional development for content-area teachers on working effectively with
			 English language learners and students with disabilities, as well as
			 professional development for English as a second language educators, bilingual
			 educators, and special education personnel.
					(6)Encourage and
			 facilitate the sharing of data among elementary, middle, and high schools as
			 well as postsecondary institutions.
					(7)Create professional learning communities
			 focused on enabling student success in high challenge middle grade schools
			 across middle grade schools in the school district and between school
			 districts, where possible.
					(h)Planning
			 subgrants
					(1)In
			 generalIn addition to the subgrants to which the preceding
			 provisions of this section apply, a State educational agency may (without
			 regard to such preceding provisions) make subgrants to eligible local
			 educational agencies that have not received a grant under subsection (a) to
			 assist them is meeting the requirements of subsections (d) and (e).
					(2)Amount and
			 durationSubgrants under this subsection may not exceed $50,000
			 nor 1 year in duration.
					(i)DefinitionsFor
			 purposes of this section—
					(1)Early warning
			 data systemThe term
			 early warning data system means any electronic system—
						(A)which is maintained by the State
			 educational agency for use by local educational agencies and schools containing
			 at least 1 middle grade,
						(B)which stores
			 individual middle grade student level data (including data necessary to make
			 the determinations under paragraph (3)(B)) tied to a unique student identifier
			 on school outcomes that has been shown to be highly predictive of whether or
			 not a student is on track to graduate from high school with a regular
			 diploma,
						(C)the data in which
			 is easily accessible to teachers and administrators and
						(D)which updated on a
			 regular basis to measure student progress over time.
						(2)Eligible local
			 educational agencyThe term eligible local educational
			 agency means any local educational agency serving at least 1 eligible
			 school.
					(3)Eligible
			 schoolThe term
			 eligible school means any school containing at least 1 middle
			 grade if—
						(A)more than 50
			 percent of middle grade students go on to attend a high school with a
			 graduation rate of less than 60 percent;
						(B)more than 25
			 percent of the students who finish grade 5 in the school exhibit key risk
			 factors and early warning signs, including—
							(i)student attendance
			 below 90 percent,
							(ii)a
			 failing grade in English or mathematics,
							(iii)2
			 failing grades in any courses,
							(iv)suspension or
			 other evidence of poor behavior; or
							(C)more than 50
			 percent of the middle grade students do not perform at a proficient level on
			 State assessments required under section 1111(b)(3) of the Elementary and
			 Secondary Education Act of 1965 in mathematics or reading or language
			 arts.
						(4)Middle
			 gradesThe term middle grades means grades 5, 6, 7,
			 and 8.
					104.Duration of
			 grants; supplement not supplant
				(a)Duration of
			 grants
					(1)In
			 generalExcept as provided in paragraph (2), grants and subgrants
			 under this title may not exceed 3 years in duration.
					(2)Renewals
						(A)In
			 generalGrants and subgrants under this title may be renewed in
			 2-year increments.
						(B)ConditionsIn
			 order to be eligible to have a grant or subgrant renewed under this paragraph,
			 the recipient must demonstrate, to the satisfaction of the granting entity,
			 that—
							(i)the
			 recipient has complied with the terms of the grant or subgrant, including by
			 undertaking all required activities; and
							(ii)during the period
			 of the grant or subgrant, there has been significant progress in student
			 achievement, as measured by the annual measurable objectives established
			 pursuant to section 1111(b)(2)(C)(v) of the Elementary and Secondary Education
			 Act and other key risk factors such as attendance and on-time promotion.
							(b)Federal funds To
			 supplement, not supplant, non-federal funds
					(1)In
			 generalA State educational agency or local educational agency
			 shall use Federal funds received under this title only to supplement the funds
			 that would, in the absence of such Federal funds, be made available from
			 non-Federal sources for the education of pupils participating in programs
			 assisted under this title, and not to supplant such funds.
					(2)Special
			 ruleNothing in this title
			 shall be construed to authorize an officer, employee, or contractor of the
			 Federal Government to mandate, direct, limit, or control a State, local
			 educational agency, or school's specific instructional content, academic
			 achievement standards and assessments, curriculum, or program of
			 instruction.
					105.DefinitionsFor purposes of this title—
				(1)SecretaryThe
			 term Secretary means the Secretary of Education.
				(2)StateThe term State means each of
			 the 50 States, the District of Columbia, and the Commonwealth of Puerto
			 Rico.
				106.Authorization
			 of appropriationsFor the
			 purpose of carrying out this title, there are authorized to be appropriated
			 $1,000,000,000 for fiscal year 2008 and each of the 5 succeeding fiscal
			 years.
			JResearch
			 recommendations
			201.PurposeThe purpose of this title is to facilitate
			 the generation, dissemination, and application of research needed to identify
			 and implement effective practices that lead to continual student learning and
			 high academic achievement at the middle level.
			202.Research
			 recommendationsThe Secretary
			 of Education shall use the amounts appropriated under this title to carry out
			 the following activities:
				(1)Create a national clearinghouse for
			 research in: best practices in the middle level and in the approaches that
			 successfully take those best practices to scale in schools and school
			 districts.
				(2)Create a national
			 middle level database accessible to educational researchers, practitioners, and
			 policymakers that identify school, classroom, and system-level factors that
			 facilitate or impede student achievement in the middle grades.
				(3)Require the
			 Institute of Education Sciences or any other educational research agency to
			 develop a strand of field-initiated research designed to enhance performance of
			 middle grade schools and students who are most at risk of educational failure.
			 Such research should target specific issues such as—
					(A)effective
			 practices in mathematics, science, literacy;
					(B)academic
			 interventions for adolescent English language learners; and
					(C)school improvement
			 programs and strategies for closing the achievement gap.
					(4)Require the Institute of Education Sciences
			 or any other educational research agency to initiate a series of large scale
			 randomized field trials designed to establish the most effective ways
			 to—
					(A)use increase
			 learning or school time in the middle grades,
					(B)decrease class size
			 or employ additional instructional staff, and
					(C)recruit, retain,
			 and develop teachers with strong middle grade teaching skills in order to raise
			 middle grade achievement.
					(5)Strengthen the
			 work of the existing National Research and Development Centers by adding a
			 research and development center dedicated to addressing—
					(A)curricular/instructional
			 issues pertinent to the middle grades (such as mathematics, science, the needs
			 of English language learners, and students with disabilities);
					(B)comprehensive
			 school-wide reforms for low performing middle grade schools; and
					(C)other topics
			 pertinent to middle grades schools.
					(6)Provide grants to
			 nonprofit organizations, for-profit organizations, institutes of higher
			 learning, and others to partner with State and local educational agencies to
			 develop, adapt, and/or replicate effective models for turning around
			 low-performing middle grade schools.
				203.Authorization
			 of appropriations; reservations
				(1)AuthorizationThere are authorized to be appropriated
			 $100,000,000 to carry out this title.
				(2)ReservationsFrom
			 the total amount made available to carry out this title, the Secretary shall
			 reserve—
					(A)5 percent for the database described in
			 section 202(1);
					(B)5 percent for the
			 database described in section 202(2);
					(C)25 percent for the
			 activities described in section 202(3);
					(D)20 percent for the
			 activities described in section 202(4);
					(E)15 percent for the
			 activities described in section 202(5); and
					(F)30 percent for the
			 activities described in section 202(6).
					
